                                                                                                    n
                                                                                           RT 3 02018 :
                                               October '15, ^018
                                                                                     CLL    •• • --ISTR
Clerk of Court
United States District Court for tlie Eastern Disti ict ofVirginia
401 Courtliouse Square
Alexandria, VA



        HE:Lumber Liquidators Chinese-Manufactured Laminate Flooring Products Marketing, Sales
       Practices and Products Liability Litigation
        Case jVo. l:I5-md-02627(AJT/TRJ)

        and


        RE:Lumber Liquidators Chinese-Manufactured Laminate Flooring Durability Marketing cT
       Sales Practices Litigation
       Case No. I:16-md-(yJ7-L)(AJT/TRJ)


Dear Clerk of Court:


I write to you today to express my objection to the administi-ation of tlie abo\-e entitled class
action suits on behalfof myself, and the thousands of othei- complainants named in these actions
against Lumber Litpiidators. The attorneys and their i-epresentative, a settlement
administrator, ha\'e not communicated changes to the June liOlS settlement in a foi'thriglu and
straightibrwai-d manner and, as such, liave not acted responsibly on behalf of the \'ery
individuals they purport to represent in this class action suit.

In the summer oi'L20l8 I, like many otlier consumers of Lumber Litpiidators laminate flouring,
was contacted by a postcard sent to my liome address and was notilicd of both the durability
problems and the elevated formaldehyde content of the flooring. The notice, sent from the
settlement administratoi-, solicited my participation in the suit as an affected consumer.

1 hat mailing stated certain timelines - specifically that consumers must join the settlement suit
by October 13, L'OIS (that date was latei" changed to October i20. ooks). 'j'he notification said
members of the class action could expect a settlement in fall tiOIS. The settlement suggested
was based on "past settlement data" and "class members selecting the cash award may expect to
receive about 20% to 56% of the purcliase price of theii- flooring - tliis does not include the cost
of installation. Class members electing to receive a \'oucbei' Qo Lumber Liquidatorsj can
expect 38% -101'% of their purchase pi'ice."

After mailing in that postcard to join the suit, I have received no other communications fi"om
the settlement administrator (despite pro\-iding both my email and phone number on the
rctui-ned postcartl - clearly they already had my home address given their first contact thi ough
the U.S. Mail).
